             Case 2:17-cv-04213-MMB Document 69 Filed 08/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  WILLIAM MORLOK, et al.                          CIVIL ACTION

                     v.                           NO. 17-4213

  THE CITY OF PHILADELPHIA


                          ORDER RE: SUMMARY JUDGMENT

        AND NOW, this 28th day of August, 2020, upon consideration of the City’s Motion for

Summary Judgment (ECF 56), Plaintiff’s Response thereto (ECF 61), the City’s Reply thereto

(ECF 62), and the arguments of counsel, for the reasons set forth in the attached Memorandum, it

is hereby ORDERED that the City’s Motion for Summary Judgment is GRANTED. Plaintiffs’

Motion to Certify Class (ECF 55) is DENIED as moot. The Clerk of Court is directed to close

this case.



                                            BY THE COURT:

                                            /s/ Michael M. Baylson


                                            MICHAEL M. BAYLSON, U.S.D.J.
